FILED
                            NOT FOR PUBLICATION                              APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50587

               Plaintiff - Appellee,             D.C. No. 5:13-cr-00032-JGB

 v.
                                                 MEMORANDUM*
MOHAMMED ISMAIL HOSSAIN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Mohammed Ismail Hossain appeals from the district court’s judgment and

challenges the 40-month concurrent sentences imposed following his guilty-plea

convictions for conspiracy, in violation of 18 U.S.C. § 371, and illegal trafficking

in food stamp benefits, in violation of 7 U.S.C. § 2024(b). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Hossain’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Hossain the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   13-50587